DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on February 1, 2022 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “alkali-earth reductive metals” in line 2 instead of “alkaline-earth reductive metals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites the limitation "the second electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the reductive metal” in line 2.  Note the singular form.  Claim 4 depends from claim 2, which describes “alloys of alkali and alkali-earth reductive metals.” Note the plural form.  If claim 2 is intended to in include a single reductive metal, it should be amended as such.  Alternatively, if claim 4 is to reference only one reductive metal, either it much be specified which reductive metal is being reacted, or claim 4 must be generalized to any reductive metal.
Claim 11 recites “wherein the cross linkable polymer comprises a ratio of more than 0.01 wt% and less than 99.99 wt%” in lines 1 and 2.  Here, a ratio provided without describing what measurements or values are used to produce that ratio.  As this ratio is a weight percentage ratio, what two weight values are being compared?
Claim 12 is indefinite for the reasons set forth above with respect to claim 11 by way of its dependence from claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojigamori et al. (hereinafter “Tojigamori”) (U.S. Pub. No. 2014/0038054A1).
Regarding claims 1 and 5, Tojigamori teaches a solid-state battery 20 including a mixed electrode layer 11 in which a positive electrode active material 1 and a negative electrode active material 2 are present in a dispersed state.  A solid electrolyte section 3 (ion conductor) is formed at the interface between the positive electrode active material 1 (second electrode material) and the negative electrode active material 2 (first electrode material) (see paragraph 40; FIG. 1).  The solid electrolyte section may be formed in a self-formation fashion through reaction of the positive electrode active material and the negative electrode active material (see paragraph 44).
Regarding claim 2, Tojigamori teaches examples of the negative electrode active material (first electrode) include alloys of the formula AlxMgyMz where 0<x<1, 0<y≤0.5; x+y+z=1; and M is at least one from among Ag, Si, Sn, In, Bi and Sb (see paragraph 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tojigamori as applied to claims 1, 2 and 5 above.
Regarding claim 3, Tojigamori does not explicitly teach the second electrode storing one of graphite, hard carbon, Li4Ti5O12, Si, Sn and Al, however, Tojigamori does teach that the mixed electrode layer 11 may additionally include other components such as conductive materials (see paragraph 56).  Graphite is well known in the art as an electrode conductive additive.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tojigamori as applied to claims 1, 2 and 5 above, and further in view of Du et al. (hereinafter “Du”) (U.S. Pub. No. 2017/0149086A1).
Regarding claims 6 and 7, Tojigamori teaches that a short-preventing layer 4 made up of the positive electrode active material 1 is formed on one of the surfaces of the mixed electrode layer 11, and a short-preventing layer 5 made up of the negative 
Tojigamori is silent as to xLi2S1+y:P2S5.
Du teaches that Li2Sx/P2S5 glasses are known in the art to be lithium-ion conductors (see paragraph 5).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Li2Sx/P2S5 as a solid electrolyte material in the short-preventing layers of Tojigamori because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tojigamori as applied to claims 1, 2 and 5 above, and further in view of Pistorino et al. (hereinafter “Pistorino”) (U.S. Pub. No. 2017/0187063A1).
Regarding claim 9, Tojigamori teaches that a short-preventing layer 4 made up of the positive electrode active material 1 is formed on one of the surfaces of the mixed electrode layer 11, and a short-preventing layer 5 made up of the negative electrode active material 2 is formed on the other surface of the mixed electrode layer 11 (see paragraph 40).  The short-preventing layers 4 and 5 may further include a solid electrolyte material (catholyte layer) (see paragraph 61).
Tojigamori is silent as to a crosslinkable polymer in a catholyte layer.
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 10, the limitations recited therein are considered product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727